     Case 2:21-bk-12395-BR        Doc 18 Filed 05/10/21 Entered 05/10/21 15:26:39                     Desc
                                   Main Document    Page 1 of 3


 1
     JaVonne M. Phillips, Esq. SBN 187474
 2   McCarthy & Holthus, LLP
 3   2763 Camino Del Rio South, Suite 100
     San Diego, CA 92108
 4   Phone (877) 369-6122
     Fax (619) 685-4811
 5
 6   Attorneys for JPMorgan Chase Bank, National Association
 7
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                       LOS ANGELES DIVISION
11
12   In re:                                         ) Case No. 2:21-bk-12395-BR
13                                                  )
     Simon Yaftadonay,                              )
14                                                  ) Chapter 7
                    Debtor.                         )
15                                                  )
16                                                  ) NOTICE OF LOAN MODIFICATION
                                                    )
17
18            TO: THE DEBTORS, TRUSTEE, ATTORNEYS OF RECORD AND OTHER
19   INTERESTED PARTIES:
20            PLEASE TAKE NOTICE that JPMorgan Chase Bank, National Association (“Movant”),
21   by and through its undersigned attorney, hereby files with this Court a Loan Modification with
22   regard to the first lien secured by real property commonly known as 8541 Alcott St, Los
23   Angeles, CA 90035. Attached hereto, please find the Loan Modification Agreement labeled as
24   Exhibit “1”.
25
              DATED: 5/10/2021                   McCarthy & Holthus, LLP
26
                                                 /s/ JaVonne M. Phillips
27                                               JaVonne M. Phillips, Esq.
28                                               Attorney for JPMorgan Chase Bank,
                                                 National Association
29

                                                    1
                                                            File No. CA-21-165625 / Case No. 2:21-bk-12395-BR
                                                                               CA Notice of Loan Modification,
        Case 2:21-bk-12395-BR                      Doc 18 Filed 05/10/21 Entered 05/10/21 15:26:39                                     Desc
                                                    Main Document    Page 2 of 3
                                                                                                                             M&H File No. CA-21-165625



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                             2763 Camino Del Rio S., Suite 100
                                                   San Diego, CA 92108

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LOAN MODIFICATION will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
5/10/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

  TRUSTEE                                             DEBTOR(S) COUNSEL                                    US TRUSTEE
  Elissa Miller (TR)                                  Charles Shamash                                      ustpregion16.la.ecf@usdoj.gov
  CA71@ecfcbis.com                                    cs@locs.com




                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 5/10/2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

DEBTOR(S)
Simon Yaftadonay, 8541 Alcott Street, Unit 203, Los Angeles, CA 90035


JUDGE’S COPY
The Honorable Judge, Barry Russell, United States Bankruptcy Court - Los Angeles Division, 255 E. Temple Street, Suite
1660, Los Angeles, Ca, 90012

                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 5/10/2021                      Hue Banh                                                        /s/ Hue Banh
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:21-bk-12395-BR                      Doc 18 Filed 05/10/21 Entered 05/10/21 15:26:39                                     Desc
                                                    Main Document    Page 3 of 3
                                                                                                                             M&H File No. CA-21-165625



ADDITIONAL SERVICE INFORMATION
BORROWER(S)
Negah Zarrinfar, 8541 Alcott St, Los Angeles, CA 90035




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
